 

EXHIBIT 10.74

EMPLOYMENT AGREEMENT

          This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of October 29,
2002, is entered into by and between Cortex Pharmaceuticals, Inc. (the
“Company”), and Roger G. Stoll, Ph.D. (the “Executive”).

WITNESSETH

          WHEREAS, the Executive has considerable experience in management and
business development; and

          WHEREAS, the Company wishes to employ the Executive as its President
and Chief Executive Officer, and Chairman of the Board, and the Executive wishes
to be so employed by the Company.

          NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:

          1.          Engagement.  The Company hereby employs the Executive as
its President and Chief Executive Officer, reporting to the Company’s Board of
Directors, and the Executive hereby accepts such employment, on the terms and
conditions hereinafter set forth.  Additionally, during the term of this
Agreement, the Company shall nominate the Executive for reelection as a member
of the Board of Directors and use its best efforts to cause Executive to be so
elected.

          2.          Term.  The term of this Agreement will begin on August 13,
2002 and shall continue thereafter for a three-year period.

          3.          Duties.  During the term of this Agreement, the Executive
shall serve as the Company’s President and Chief Executive Officer, and shall
have such duties and responsibilities as are set forth in the Company’s Bylaws
and such other executive responsibilities as may be assigned to him from time to
time by the Board of Directors.  In particular and without limitation, the
Executive’s duties shall include using diligent efforts as appropriate to (i)
assist in raising additional equity capital and research and development funds
for the Company, (ii) integrate developments licensed from academic laboratories
into the technology base of the Company, and pursue the acquisition of other
technologies complementary to those of the Company, and (iii) develop
relationships with potential corporate partners for the development and
commercialization of the Company’s technologies.  The Executive shall use his
best efforts and shall act in good faith in performing all duties reasonably
required to be performed by him under this Agreement.

          4.          Availability.  Except as herein provided, the Executive
shall devote substantially all of his working time, attention and energies to
the Company’s business and, except as provided herein, during the term of this
Agreement shall not be engaged in any other business activity without the prior
written approval of the Board of Directors.  The Executive may engage in a
reasonable level of professional activities as are typical for individuals of a
comparable professional stature.

          5.          Compensation.  As compensation for the services to be
rendered hereunder, the Company agrees as follows:



--------------------------------------------------------------------------------

                        (a)          To pay the Executive an annual salary of
not less than $240,000 per annum, subject to increase based on an annual review
by the Compensation Committee of the Board of Directors.

                        (b)          For the  twelve (12) month period
commencing as of the date hereof, to pay the Executive a monthly expense
allowance of up to $6,000, promptly upon presentation of supporting
documentation, for travel, local housing, incremental personal costs and other
expenses relating to the Executive’s employment in Orange County, California. 
 Such payments are in lieu of reimbursement for significant relocation expenses
related to housing, but shall be in addition to the reimbursement of certain
expenses pursuant to Section 5(c) below.

                        (c)          To reimburse the Executive, promptly upon
presentation of itemized vouchers, for all ordinary and customary business
expenses, consistent with the Company’s reimbursement policy, incurred by the
Executive in the performance of his duties.

                        (d)          To allow the Executive to participate in
such employee benefit programs as are made available to the management of the
Company when and as the Executive becomes eligible therefore under the terms of
such programs, including, without limitation, group health, disability and life
insurance benefits and participation in other employee benefit plans.

                        (e)          To allow the Executive to have five (5)
weeks of paid vacation each year during the term of this Agreement, subject to
the maximum accrual permitted by the Company’s employment policies.  The Company
and the Executive agree that time devoted by the Executive toward travel to, and
attendance at, scientific meetings, boards of director meetings, and trips to
meet with business leaders at trade associations shall not constitute vacation
periods.  The Executive acknowledges that salary and all other compensation
payable under this Agreement shall be subject to withholding for income and
other applicable taxes to the extent required by law.

                        (f)          To reimburse the executive for reasonable
relocation expenses which may be needed for the assumption of his duties in
Irvine, if such expenses are agreed to in advance by the Compensation Committee
of the Board of Directors of the Company and supported by appropriate
documentation. 

          6.          Ownership of Material Information.  All right, title and
interest of every kind and nature whatsoever in and to discoveries, inventions
and improvements, patents (and applications therefore), copyrights, ideas, know
how, creations or other proprietary rights arising from or connected with the
Executive’s employment hereunder shall become and remain the exclusive property
of the Company, and the Executive shall have no interest therein.  The Executive
agrees to sign the standard proprietary rights agreement that is required of all
Company employees.

          7.          Confidential Information.  The Executive covenants and
agrees with the Company that he will not, during the term of this Agreement or
thereafter, disclose to anyone (except to the extent reasonably necessary for
the Executive to perform his duties hereunder or as may be required by law) any
confidential information concerning the business or affairs of the Company (or
of any affiliate or subsidiary of the Company), including but not limited to
business plans, joint ventures, financial or cost information, and confidential
scientific and clinical information (whether of the Company or entrusted to the
Company by a third party under a confidentiality agreement or understanding),
which the Executive shall have acquired in the course of or incident to the
performance of his duties pursuant to the terms of this Agreement.  Nothing
herein shall be construed

2



--------------------------------------------------------------------------------

as prohibiting the Executive from disclosing to anyone any information which is,
or which becomes, available to the public (other than by reason of a violation
by the Executive of this Section 7), which is a matter of general business
knowledge or experience or which the Executive is required to disclose under
applicable law.

          8.          Termination for Cause; Voluntary Termination for Good
Reason. 

                        (a)          The Company may terminate the employment of
the Executive under this Agreement at any time for “Cause” (as hereinafter
defined) upon notice to the Executive.  As used herein, the term “Cause” shall
mean only: (a) the Executive’s willful refusal or failure to perform the duties
assigned to him; provided, however, that the employment of the Executive shall
not be terminated under this clause unless the Executive is given notice in
writing by the Board of Directors that the conduct in question constitutes
grounds for termination under this Section 8 and the Executive is allowed a
period of thirty (30) days to remedy the refusal or failure; (b) the Executive’s
conviction of a crime involving moral turpitude or constituting a felony under
the laws of any state, the District of Columbia or of the United States; or
(c) the Executive’s breach of any of the material terms of this Agreement.  If
the employment of the Executive under this Agreement is terminated under
Section 8, the Company shall give written notice to the Executive specifying the
cause of such action.  Upon the effectiveness of a termination of employment
under this Section 8, (i) the Executive agrees to immediately tender his
resignation from the Company’s Board of Directors and (ii) the Company shall be
relieved of all further obligations under this Agreement.  Notwithstanding such
termination of employment, the Executive shall continue to be bound by the
provisions of Sections 6 and 7.

                        (b)          The Executive may terminate his employment
under this Agreement at any time for “Good Reason” (as hereinafter defined) upon
notice to the Company.  As used herein, the term “Good Reason” shall mean only
(a) the Company’s breach of any of the material terms of this Agreement, (b) a
change in the Executive’s title or a material reduction or alteration of the
duties of the Executive, or (c) the relocation absent the Executive’s consent of
the Company’s principal place of business to a location outside of Orange
County, California

          9.          Termination Without Cause or for Good Reason.

                        (a)          The Company may terminate the employment of
the Executive under this Agreement without Cause at any time upon at least
thirty (30) days’ prior written notice to the Executive.  The Executive may
terminate his employment under this Agreement for Good Reason upon at least
thirty (30) days’ prior written notice to the Company.  In the event of either a
termination by the Company of the Executive’s employment without Cause or the
Executive’s termination of his employment for Good Reason the Company shall pay
to the Executive in accordance with its normal payroll practices termination pay
equal to the lesser of (a) the then current salary for the balance of the
current term or (b) twelve months of the Executive’s then current salary. 
Termination of employment under this Section 9 shall not terminate the
Executive’s obligations under Sections 6 and 7.

                        (b)          Nothing contained in this Agreement shall
be construed to abrogate the obligations of the Company to the Executive, or the
Executive’s personal representative or heirs, as the case may be, to make
payment or provide any other benefit that accrued prior to the termination of
the Executive’s employment.

3



--------------------------------------------------------------------------------

          10.          Disability of the Executive.  In the event that the
Executive during this period while employed under this Agreement shall at any
time become unable, due to illness, accident, injury or otherwise, to carry out
his duties under this Agreement for a period of at least three (3) consecutive
months, the Company may terminate the employment of the Executive under this
Agreement.  In such event, the Company shall compensate the Executive in an
amount equal to the difference between any disability insurance proceeds and
twelve(12) months of the Executive’s then current salary for a period of one
year.  A termination of employment under this Section 10 will not terminate the
Executive’s obligations under Sections 6 and 7.

          11.          Voluntary Termination.  The Executive may terminate his
employment under this Agreement at any time by giving the Company thirty (30)
days’ written notice.  Termination of employment shall not terminate the
Executive’s obligations under Sections 6 and 7.

          12.          Grant of Stock Options.  The Company shall grant to the
Executive options to purchase 600,000 shares of common stock of the Company with
an exercise price equal to fair market value as of such date, with a ten-year
term, and with 200,000 options being immediately vested and fully exercisable
and the remaining 400,000 options vesting in monthly equal amounts over a
four-year period commencing one year from the date hereof, provided, however
that the vesting of such options may be accelerated in accordance with Exhibit A
attached hereto upon the achievement of certain milestones detailed thereon, as
may be amended from time to time by the Board of Directors.  The Executive’s
stock option position will be reviewed by the Compensation Committee of the
Board of Directors from time to time, but in no event less than annually, and
increases in such stock option position may be awarded dependent upon the
performance of the Executive.  To the maximum extent permissible under the
Internal Revenue Code of 1986, as amended (the “Code”) stock options granted to
the Executive shall be “incentive stock options” as defined in Section 422 of
the Code.  The general terms and conditions of stock options granted to the
Executive shall be in accordance with the stockholder-approved plans established
for the granting of options, amended from time to time and the Company’s
customary form of stock option agreement; provided that in the event of the
Executive’s termination of employment (i) by the Company without Cause, or (ii)
by the Executive for Good Reason, the Executive’s then outstanding stock options
shall be exercisable with respect to that portion of such stock options which is
vested as of the Executive’s termination for the remainder of their original
ten-year term.  In addition, notwithstanding anything herein, in any of the
Company’s stock option plans or in any stock option agreement between the
Company and the Executive, upon a Change of Control all stock options then held
by the Executive shall vest immediately prior to such Change of Control.

          13.          Capacity.  The Executive represents and warrants to a
Company that he is not now under any obligation of a contractual nature or
otherwise, to any person, firm, corporation, association, or other entity that
is inconsistent or in conflict with this Agreement or which would prevent, limit
or impair in any way the performance by him of his obligations hereunder. 

          14.          Participation in Competitive Business.  While the
Executive is employed under this Agreement, the Executive shall not directly or
indirectly either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate consultant, officer, director or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatsoever with the business of the Company
without the prior written approval of the Company; provided, however, that
nothing herein, shall preclude the Executive from owning less than one percent
(1%) of the outstanding capital stock of any company whose shares are traded on
the New York Stock Exchange, the American Stock Exchange or Nasdaq. 
Notwithstanding the foregoing, the

4



--------------------------------------------------------------------------------

Executive may continue to engage in those activities listed on Exhibit B hereto,
provided such activities do not unreasonably interfere with the performance by
the Executive of his duties as President and Chief Executive Officer of the
Company.

          15.          Waiver.  No act, delay, omission or course of dealing on
the part of any party hereto in exercising any right, power or remedy hereunder
shall operate as, or be construed as, a waiver thereof or otherwise prejudice
such party’s rights, powers and remedies under this Agreement.

          16.          Notice.  Any and all notices referred to herein shall be
sufficient if furnished in writing and delivered by hand or by registered or
certified mail, return receipt requested, postage fully prepaid, to the
respective parties at the following addresses or such other address as either
party may from time to time designate in writing.  Notices shall be effective
when delivered.

To Executive:

Roger G. Stoll, Ph.D.

 

15241 Barranca Parkway

 

Irvine, California 92618

 

 

To Company:

Attn: Corporate Secretary

 

Cortex Pharmaceuticals, Inc.

 

15241 Barranca Parkway

 

Irvine, California 92618

          17.          Arbitration.  All disputes arising under or in connection
with this Agreement shall be submitted to arbitration in Orange County,
California, under the rules of the American Arbitration Association, and the
decision of the arbitrator shall be final and binding.  Judgment upon the award
rendered may be entered and enforced in any court having jurisdiction.

          18.          Assignability.  The rights and obligations contained
herein shall be binding on and inure to the benefit of the successors and
assigns of the Company.  The Executive may not assign his rights or obligations
hereunder without the prior written consent of the Company.

          19.          Attorneys’ Fees.  If either party hereto brings any
action to enforce his or its rights hereunder, the Company agrees to compensate
the Executive for his reasonable legal fees.  Additionally, the Company agrees
to pay for any fees associated with the preparation of this Agreement and, if
required by the Company, any potential changes agreed to by the Executive to the
terms and conditions of this Agreement in the future.

          20.          Construction.  This Agreement shall be governed by and
construed in accordance with the laws of the state of California.

          21.          Completeness.  This Agreement sets forth all, and is
intended by each party to be an integration of all, of the promises, agreements
and understandings between the parties hereto with respect to the subject matter
hereof.

          22.          Counterparts.  This Agreement may be executed in multiple
counterparts each of which shall be deemed to be an original, and all of which
together shall constitute one agreement binding on the parties hereto. 

          23.          Severability.  Each provision of this Agreement shall be
considered severable and if for any reason any provision that is not essential
to the effectuation of the basic purpose of the

5



--------------------------------------------------------------------------------

Agreement is determined to be invalid or contrary to any existing or future law,
such invalidity shall not impair the operation of or affect those provisions of
this Agreement that are valid.

          24.          Headings.  Headings constrained in the Agreement are
inserted for reference and convenience only and in no way define, limit, extend
or describe the scope of this Agreement or the meaning or construction of any of
the provisions hereof.

          25.          Survival of Terms.  If this Agreement is terminated for
any reason, the provision of Sections 6 and 7 shall survive and the Executive
and the Company, as the case may be, shall continue to be bound by the terms
thereof to the extent provided therein.

          26.          Change of Control.  For the purpose of this Agreement, a
“Change of Control” shall have occurred if:

                        (a)          any individual, entity or group (within he
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), acquires beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (i) the then outstanding shares of common stock of the Company (the
“Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided however that any acquisition by
the Company, by any employee benefit plan (or related trust) of the Company, or
by any corporation with respect to which, following such acquisition, more than
50% of respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Common Stock and Voting Securities immediately
prior to such acquisition in substantially the same proportion as their
ownership immediately prior to such acquisition, of the Common Stock and Voting
Securities, as the case may be, shall not constitute a Change of Control;

                        (b)          the stockholders of the Company approve (i)
a reorganization, merger or consolidation, provided, however, that any
reorganization, merger or consolidation with respect to which all or
substantially of the persons who were the respective beneficial owners of the
Common Stock and the Voting Securities prior to such reorganization, merger or
consolidation, beneficially own directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation shall not constitute
a Change of Control or (ii) a complete liquidation or dissolution of the Company
or the sale or other disposition of all or substantially all of the assets of
the Company.

6



--------------------------------------------------------------------------------

          27.          No Duty to Seek Employment.  The Executive and the
Company acknowledge and agree that nothing contained in the Agreement shall be
construed as requiring Executive to seek or accept alternative or replacement
employment in the event of his termination of employment by the Company for any
reason, and no payment or benefit payable hereunder shall be conditioned on
Executive’s seeking or accepting such alternative or replacement employment.

7



--------------------------------------------------------------------------------

          IN WITNESS HEREOF, the parties hereto have executed this Employment
Agreement on the day and year first above written.

 

CORTEX PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ M. ROSS JOHNSON, PH.D.

 

 

--------------------------------------------------------------------------------

 

Name:

M. Ross Johnson, Ph.D.

 

Its:

Chairman, Compensation Committee

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ ROGER G. STOLL, PH.D.

 

--------------------------------------------------------------------------------

 

Roger G. Stoll, Ph.D.

8



--------------------------------------------------------------------------------

EXHIBIT A

MILESTONES

During the term of this Agreement, the stock options referred to in Section 12
shall be subject to acceleration of vesting upon attainment of certain
milestones set forth below:

1.          In the event that the Company completes a third-party financing
sufficient to maintain the Company for a twelve-month period, as determined by
the Board of Directors, an additional 200,000 of the 600,000 options (or such
lesser amount as remain unvested) shall immediately vest upon the closing of
such financing.

2.          In the event that the Company procures an additional partnership of
substantial nature, as determined by the Board of Directors, an additional
200,000 of the 600,000 options (or such lesser amount as remain unvested) shall
immediately vest upon the execution of the definitive documentation evidencing
such partnership.

9



--------------------------------------------------------------------------------

EXHIBIT B

Company/Group

Position

 

 

Agensys, Inc.

Director

 

 

Questcor Pharmaceuticals, Inc.

Director

 

 

LifePoint, Inc.

Director

 

 

Acceleration International

Consultant

10
